DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Election/Restrictions
Claims 37-47 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 30 June 2021. Please note that claim 48 was erroneously grouped with claims 37-47 in the restriction requirement of 30 April 2021. Claim 48 should have been grouped with claims 25-36 since it depends from claim 25. Accordingly, claim 48 is not being withdrawn from consideration and will be examined with claims 25-36.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement. 37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper." Therefore, unless the references have been cited by the examiner on FR 7,832,832, which is discussed from line 23 on page 1 to line 9 on page 2 of the specification, is not cited in the IDS of 16 April 2019, and no copy of this document has been provided.

Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the device for locking the cooled mold to the indexed rotary turret, as recited in claim 26, must be shown or the feature(s) canceled from the claim(s). No new matter should be entered. Although the drawings do show a means for locking 16 (see Figure 2, for example), this means for locking 16 is not described as locking the molds 8 to the turret 2, as claimed.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New 

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it uses phrases that can be implied including “The invention concerns” and “The invention also concerns”. Correction is required. See MPEP § 608.01(b).

The disclosure is objected to because of the following informalities:
On page 31, in line 4
On page 37, in lines 5 and 6, “the cavities 8” and “the mold 5” should be replaced with “the cavities 18” and “the mold 8”, respectively.
On page 37, in lines 12 and 13, “the mold 5” and “Each mold 5” should be replaced with “the mold 8” and “Each mold 8”, respectively.
Appropriate correction is required.

Claim Objections
Claims 25 and 36 are objected to because of the following informalities:
In claim 25, the comma after “wherein the plurality of operational stations include” should be deleted.
In the last line of claim 25, “the least some of the cavities” should be replaced with “the at least some of the cavities”.
In claim 36, “the number of molds” should be replaced with “a number of molds” for consistency with claim 35.
Appropriate correction is required.

Claim Interpretation
Claim 25 requires “an indexed rotary turret having a plurality of cooled molds, each cooled mold including a plurality of cavities”. Claim 25 further requires “an injection device for each cavity”. Given the context, this language is understood to mean that, if there were six molds, each including five cavities, then there would be five injection devices, not thirty injection devices.
Claim 25 refers to “at least some of the cavities”. The phrase “at least some” is interpreted to mean “at least two” to differentiate it from the phrase “at least one” (and also provide proper antecedent basis for “the inserts”).
Claim 28 recites that “each cavity includes a separate compacting device installed on the indexed rotary turret”. Since these compacting devices are installed on and move with the turret, this language is understood to mean that, if there were six molds, each including five cavities, then there would be thirty compacting devices, not five compacting devices.
Claim 34 recites that “the indexed rotary turret includes between 5 and 8 operational stations”. This language is understood to mean 5-8 inclusive, i.e., that there are 5, 6, 7, or 8 operational stations, not that there are 6 or 7 stations.

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “compacting device” in claim 28 and “an active or a passive mechanism” in claim 29.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Specifically, see the compacting means 20 and the punch 14 in Figures 2-4 and the corresponding discussion in lines 1-22 on i.e., the punch 14) and a compacting element that can be a passive element, such as a steel spring or air spring, or an active element, such as an actuator.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 26 and 31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 26 requires “a device for locking the cooled mold to the indexed rotary turret”. While the specification describes a means for locking (see the means for locking 16), this means for locking is not described as locking the molds 8 to the turret 2, as claimed.
Claim 31 recites that “the second operational station includes a separate injection device for filling the cavities”. Claim 31 depends from claim 25, which requires “an injection device for each cavity”. This combination of limitations suggests that the second operational station includes an additional injection device distinct from those of claim 25. However, no such injection device is described in the specification.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 25-36 and 48 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 25 refers to “at least some of the cavities of one of the plurality of the cooled molds” in connection with both the first operational station and the second operational station. Claim 25 then refers to “the [at] least some of the cavities” in connection with the third operational station. It is unclear whether “the [at] least some of the cavities” refers back to those cavities introduced in connection with the first operational station or those cavities introduced in connection with the second operational station. Given the context, it is believed that all these cavities are the same (although it is recognized that, in practice, plastic material is not necessarily injected into every cavity containing an insert). For purposes of examination, claim 25 will be interpreted as reciting “the at least some of the cavities of the one of the plurality of the cooled molds” in the clause discussing the second operational station. Claims 26-36 and 48 are rejected based on their dependency from claim 25.
Claim 27 recites that “each cavity includes a device for closing the cavity”. Use of the word “includes” suggests that the device for closing a particular cavity is part of that cavity. However, the Applicant’s disclosure indicates that the means for closing 19 are stationary and not connected to the turret 2. See page 29, line 31, to page 30, line 5, and Figure 2. This discrepancy makes the scope of claim 27 unclear. For purposes of examination, claim 27 will be interpreted as reciting that there is a device for closing for 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 25-27, 30-36, and 48 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2009/0108497 (“Chaslin”) in view of U.S. Patent Application Publication No. 2014/0335219 (“Altonen”).
Regarding claim 25, Chaslin discloses an injection overmolding device (see Figures 3-5 and paragraphs 27, 37, and 38) for forming molded objects (see paragraph 37) comprising:

an injection device for each cavity (the dosing actuators 13'; see Figure 4 and paragraph 43); and
a plurality of operational stations arranged around the indexed rotary turret (see paragraph 38),
wherein the plurality of operational stations include,
a first operational station for positioning an insert into at least some of the cavities of one of the plurality of the cooled molds (see paragraph 27),
a second operational station for injecting plastic material into at least some of the cavities of one of the plurality of the cooled molds having the inserts for forming the molded objects with the inserts (see paragraphs 23, 27, and 38 and Figures 3-5), and
a third operational station for removing the at least partially cooled and molded objects with the inserts formed in the least some of the cavities (see paragraphs 17, 23, and 38).
Chaslin does not disclose that the molds are cooled molds. However, the use of cooled molds is well known in the art. For example, Altonen discloses that “in order to 

Regarding claim 26, modified Chaslin discloses wherein each cooled mold includes a device for locking the cooled mold to the indexed rotary turret (paragraphs 14, 15, 23, 24, 28, 30, 40, 41, and 46 of Chaslin all refer to locking; for example, paragraph 14 states that the moulding assembly comprises a manoeuvring device that locks the mobile parts of the moulding assembly).

Regarding claim 27, modified Chaslin discloses wherein each cavity includes a device for closing the cavity to apply a pressure directly to the cavity during the injecting of the plastic material by the second operational station (the actuators discussed in paragraph 40 of Chaslin).

Regarding claim 30, modified Chaslin discloses wherein the first operational station includes a positioning device for placing the inserts into the respective cavities 

Regarding claim 31, modified Chaslin discloses wherein the second operational station includes a separate injection device for filling the cavities (the dosing actuators 13' of Chaslin; see Figure 4 and paragraph 43).

Regarding claim 32, modified Chaslin discloses wherein the third operational station includes an unloading device (see paragraph 38 of Chaslin, which states that there is a workstation for removing the moulded parts; see also MPEP 2144.04(III), which cites In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958) (The court held that broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art.)).

Regarding claim 33, modified Chaslin discloses wherein another operational station of the plurality of operational stations is configured to perform at least one of increasing a cooling time, carrying out operations for monitoring, carrying out operations for actuating the molds, carrying out operations on the inserts, and carrying out operations on the molded objects (see paragraph 27 of Chaslin, which states that, downstream from the supply station, it is advantageous to install a device to control the presence and/or correct positioning of the skirts, inserts, labels, or parts in the mould cavities; paragraph 27 also refers to defect detection).
claim 34, modified Chaslin discloses wherein the indexed rotary turret includes between 5 and 8 operational stations (see paragraph 38 of Chaslin, which states that there are five workstations; see also paragraph 25 of Chaslin).

Regarding claim 35, modified Chaslin discloses wherein a number of molds arranged in the indexed rotary turret is equal to a number of operational stations (see paragraph 38 of Chaslin, which discloses that the rotary table 400 has five sectors, each equipped with a group of moulding assemblies 50, and that there are five workstations; as discussed above in the rejection of claim 25, each group of moulding assemblies 50 constitutes a mold; therefore, there are five molds and five operational stations in Chaslin).

Regarding claim 36, modified Chaslin discloses wherein the number of molds arranged in the indexed rotary turret is at least 5 (please see the rejection of claim 35).

Regarding claim 48, modified Chaslin discloses wherein the inserts include inserts of a same type or of a different type (see paragraph 27 of Chaslin, which states that parts, inserts, labels, or skirts can be placed in the cavities of the molds; such inserts are necessarily either of a same type or of a different type; there is no third possibility).

Claims 28 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Chaslin in view of Altonen, as applied to claim 25 above, and further in view of U.S. Patent Application Publication No. 2015/0352763 (“Zoppas”).
Regarding claim 28, modified Chaslin does not disclose wherein each cavity includes a separate compacting device installed on the indexed rotary turret. However, Zoppas discloses a spring 63 that produces a thrust on a punch 59 to promote a regular filling of a molding cavity 41' by melted resin during molding. See paragraph 88 and Figure 7a. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a spring with each punch 41 of Chaslin to promote a regular filling of the mould cavities 300, as taught by Zoppas.

Regarding claim 29, modified Chaslin discloses wherein the compacting device includes an active or a passive mechanism (the spring 63 of Zoppas).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John DeRusso whose telephone number is (571) 270-1287. The examiner can normally be reached on Monday-Thursday, 9:00 AM-6:30 PM ET, and Friday mornings.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/John J DeRusso/Examiner, Art Unit 1744                 

/MARC C HOWELL/Primary Examiner, Art Unit 1774